Case 1:20-cv-00216-MSM-PAS Document 281-1 Filed 06/25/20 Page 1 of 7 PageID #: 12811




                             Supplemental Declaration of Nick Horton

      1. My name is Nick Horton. I am the Co-Executive Director of OpenDoors, a non-profit
         organization founded in 2003, whose sole mission is to provide services to people with
         criminal records. I am providing this declaration to provide further information to the
         Court concerning OpenDoors’ ability to serve and supervise immigration detainees
         released through the Yanes v. Martin class action litigation.

      2. OpenDoors operates a 14-unit housing facility at 700 Plainfield Street, Providence,
         Rhode Island, which provides a structured, transitional housing for formerly incarcerated
         individuals.

      3. I serve as the House Manager for the Plainfield facility.

      4. As of June 24, 2020, there are eight (8) vacancies available at OpenDoors’ residential
         facility at 485 Plainfield Street, Providence, Rhode Island 02909. These beds are
         available for detainees for whom release to family members is unavailable or
         inappropriate, or while alternative release arrangements are being developed.

      5. Released detainees could stay at our facility for up to six months.

      6. OpenDoors has extensive experience providing housing for formerly incarcerated
         persons, including those with a history of violence and substance abuse.

      7. The house will be staffed, at a minimum from 5:00 p.m. to 12:00 p.m. daily, with other
         staff present frequently throughout the day providing supervision and case management.

      8. During the COVID-19 crisis, social distancing and other measures to prevent the spread
         of the virus are mandated within the facility.

      9. During the COVID-19 crisis, no visitors are allowed in the Plainfield facility.

      10. During the COVID-19 crisis, tenants will only be allowed to leave the premises for
          approved activities.

      11. A complete set of house rules for the Plainfield facility is attached hereto.

      12. As set forth in the program rules, OpenDoors residents are prohibited from possessing or
          using illegal drugs or alcohol, and must participate in random drug screenings.

      13. OpenDoors also has experience monitoring and ensuring tenants’ abstinence from alcohol
          where so ordered by a Court or probation department as a condition of the individual’s
          release from confinement. OpenDoors can and does take measures to supervise and
          enforce any orders requiring that a tenant abstain from alcohol. OpenDoors staff have the
          equipment and training to perform breathalyzer screening of a tenant if so ordered. To
          ensure compliance with any abstinence requirement, such screening can be performed as
Case 1:20-cv-00216-MSM-PAS Document 281-1 Filed 06/25/20 Page 2 of 7 PageID #: 12812




           often as once per day—or even more if needed—and can be performed at randomized
           times of day.

       14. OpenDoors staff also conduct daily check-ins with all tenants, which provides an
           additional opportunity for staff to interact with tenants and ensure that they are
           complying with the program’s drug-free policy and any individualized release conditions
           concerning possession or consumption of alcohol.

       15. Additionally, there are cameras on all doors at the Plainfield facility, and the security
           footage for those cameras is reviewed by OpenDoors staff on an ongoing basis to ensure
           that residents do not leave or enter the facility without specific authorization for a
           permitted activity (if any) in accordance with facility rules and individual conditions of
           release.

       16. OpenDoors is well-equipped to serve monolingual Spanish-speaking tenants. I am
           conversant in Spanish and we have a case manager who is a fluent Spanish speaker.

       17. I have been informed about the background of Eladio Puig Medina, and I believe that
           OpenDoors presents an appropriate housing option for him if he is released from
           detention at Wyatt.

       18. If he is housed in our Plainfield facility, Mr. Puig Medina would be assigned a case
           manager to help with his transition to living outside a carceral environment.

       19. If Mr. Puig Medina were to be released to Open Doors, we are able to—if ordered by the
           Court—conduct breathalyzer tests and monitor whether Mr. Puig Medina consumes
           alcohol while housed at Open Doors. We would also conduct random drug screenings, as
           we do for all our tenants.

       20. OpenDoors does not provide clinical substance abuse treatment but does offer Recovery
           Coaching. If the Court were to permit Mr. Puig Medina to leave Open Doors for
           substance abuse treatment, we would work with Mr. Puig Medina to ensure that he was
           able to attend narcotics anonymous (or similar recovery classes), had a Recovery Coach,
           and could sign up for substance abuse treatment with an appropriate provider. We could
           alternatively also ensure he participates in such meetings online.

       21. Our counselors would also check-in with Mr. Puig Medina daily to ensure that he was
           complying with Open Door’s alcohol-free and drug-free policies.

           Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true
    and correct.

           Executed this 24th day of June, 2020, in Providence, Rhode Island.


                                                                _________________
                                                                Nick Horton
Case 1:20-cv-00216-MSM-PAS Document 281-1 Filed 06/25/20 Page 3 of 7 PageID #: 12813




   NEXT PHASE PROGRAM RULES:

   The goal of this phase is to live your recovery lifestyle: to stay away from criminal activity, to live
   independently, maintain and deepen your own unique recovery pathway, work towards your goals so you
   will be able to continue to succeed on your own after the program ends.

   Planning
   In order to meet your goals, in the first week after release, put together a complete plan. This includes a
   full schedule for each week, with appointments for you to take care of all your initial needs, such as food
   stamps, enrolling in programs, court fines and parole or probation appointments, and seeing family.
   During the Covid-19 crisis, tenants will not be allowed have visitors, so this process will take place
   over the phone with the help of the case manager.

   Program Expectations
   are expected to voluntarily work towards the goals that you, your counselor and recovery support team
   decided on. You must be dedicated to these goals in order to be in the program and live in the Next Phase
   Recovery House. The goal and purpose of this house is to provide you with a safe, and recovery-oriented
   home-like environment, case-management and assistance so you can make progress towards your
   recovery goals.

   Case Management meeting
   You will have case management meetings between one and four times a week, likely on a weekday
   evening. This meeting is required. If you are on parole, your parole schedule and curfew will be adjusted
   so that you are required to be at the meeting. During the Covid-19 crisis, these case management
   sessions will generally take place remotely.

   Forbidden Activities: Any forbidden activity constitutes sufficient reason for removal from the 9 Yards
   program.
   1. Violence and weapons: Any violent activity or involvement with weapons.
   2. Drug Use: Any illegal, or legal drug use, including alcohol, or possession of illegal drugs or drug
   paraphernalia. Marijuana use with a prescription is permitted as long as it is not on the premises and does
   not conflict with parole rules.
   3. Criminal activity: Any criminal activity of any sort.

   Sanctions: Responses will vary depending on the infraction. All infractions/forbidden activities will be
   reported to the Probation and Parole department in a timely manner. Lesser infractions may result in
   intermediate sanctions. These include, but are not limited to: loss of free time, reduced curfew, or loss of
   visitor’s privileges. Infractions may include items such as--missing a mandatory, scheduled appointment
   such as a house meeting, positive tox screens, failure to pay rent, or violating aspects of the perimeter or
   visitor policy. For clients on parole, responses to any rule violations rests with the discretion of the
   Parole Officer and ultimately the Parole Board.


   Parole/Probation rules:
Case 1:20-cv-00216-MSM-PAS Document 281-1 Filed 06/25/20 Page 4 of 7 PageID #: 12814



   All individuals on parole or probation must abide by rules established by parole/probation regarding
   curfew, scheduling, visitors, and drug screening. If you are living at the house, this includes the rule that
   you are not allowed to have any unauthorized visitors in the building or visitors during non-visiting hours.
   Open Doors staff must report known rule violations to probation or parole.

   Drug Screening:
   This program requires that all participants participate in random drug screenings. If you are doing drug
   screens through another program or parole, this does not exclude you from this requirement. The
   frequency of these random screens will vary per person.
   Open Doors staff must report positive urine screens to parole/probation.

   Visitor and Perimeter Policy: Client activity near the house and visits to and near the house from
   visitors are regulated to maintain security and order at the house.

   Visitors: During the Covid-19 crisis, no visitors are allowed at all to protect the health and safety of
   the tenants. No visitors are allowed in or near the house without permission and may not be present after
   9:30 PM on weekdays and 11:00 PM on Fridays and Saturdays.

   Approving visitors: House Manager meets with all guests and visitors, explains the house rules to them.
   Visitors of OpenDoors are held to the same standards as all house members. When visitors arrive they
   sign in and out with the House Monitor. We expect house members to notify staff when they invite guests
   or visitors over. Tenants may not allow other people’s visitors into the house.

   OpenDoors has a Good Neighbor policy with all our tenants and house members. These Good neighbor
   policies keep us all safe and in good standing in our neighborhood. Everyone needs to be aware of their
   noise levels: any unruly or disturbing behaviors that disrupt our good neighbor standing negatively
   impacts all of us. No loitering allowed in front of the house or on the street in front of the house.

   Curfew: During the Covid-19 crisis, tenants will only be allowed to leave the premises for approved
   activities. All tenants must be home by 10:00 PM Sunday through Wednesday night, 11:00 PM
   Thursday night, and 12AM on Friday and Saturday nights, unless they have an exception such as work or
   a medical appointment as proven by documentation from an employer. Clients not on parole will be able
   to request limited overnight passes at the discretion of the House Manager.

   Democratic Decision Making: While the above rules have been established by OpenDoors and are not
   flexible, many aspects of how the house operates are part of a conversation between clients and staff.
   House meetings will provide opportunities for tenants to give feedback to each other as well as staff and
   to make decisions about the following house rules:
        • House Cleaning: It is required that the house be cleaned and kept in good condition, and it is the
             responsibility of the tenants to determine together how to meet this expectation.
        • Smoking: This is a smoke free house and the enforcement of this rule is part of a house
             conversation.
Case 1:20-cv-00216-MSM-PAS Document 281-1 Filed 06/25/20 Page 5 of 7 PageID #: 12815



   Confidentiality: All tenants should keep information about who lives in the house confidential, and not
   provide this information to outsiders. All house members are expected to maintain the confidentiality of
   their roommates out in public.

   Program Requirements:

       1. Employment: During the Covid-19 crisis, this requirement is relaxed, as we understand that
          these opportunities will generally not be available. All Clients must be employed. If they are
          not employed, they must enroll in the Open Doors Work-Readiness and Job Search Class and
          complete Community Service as mandated by Parole or be enrolled as a full-time student.

       2. Addiction treatment: Participate in all parole mandated addiction treatment and mental health
          programming and comply with any recovery recommendations made by their councilor and/or
          recovery support team, including NA, AA groups, and other mutual aid groups including but not
          limited to SMART and Refuge Recovery as well as connecting with individual peer recovery
          specialists, recovery centers and/or recovery coaches.

       3. Opiate Addiction: Any tenant that has a serious history of addiction to opiates must see a
          physician regarding treatment, including Medication Assisted Recovery pathways. If the
          physician recommends medication, such as Vivitrol, Suboxone, or Methadone, participation in 9
          Yards requires the participation in the recommended Medication Assisted Recovery pathway.

       4. Case Management: Clients must meet one-on-one in a sit-down case manage meeting with their
          case manager regularly, initially for at least 30 minutes per week.

       5. House Meeting and Dinner: During the Covid-19 crisis, there will be no house meetings.
          Clients must attend a weekly house meeting to discuss any house issues and engage in the weekly
          group lesson or training, clients will assist with running the house meeting and recording meeting
          minutes.

       6. Submit to weekly program drug screens (possibly in addition to those required by parole.)

       7. Submit to possible searches (in your presence) of personal space within 9 Yards Recovery
          Housing. These searches will always be done with two people. If other tenants or residents have
          concerns then two or more people need to approach staff with these concerns. (expectations will
          help here)

       8. Complete 10 hours of community service a week if not employed, with the understanding that up
          to two weeks will be allowed for identifying a community service placement. During the Covid-
          19 crisis, this requirement is relaxed, as we understand that these opportunities will generally not
          be available.


   House Rules for Entry and Exit
Case 1:20-cv-00216-MSM-PAS Document 281-1 Filed 06/25/20 Page 6 of 7 PageID #: 12816




       ●   All residents must exit and enter through the one main entrance.
       ●   If you are scheduled to be at the house (according to your parole schedule) you must physically
           be in the house or on the property.

   House Contract:
   You will be required to pay a $30 security fee upon moving in, which will be returned to you upon
   leaving if no damage is done to your room. No furniture can be moved in, including beds, chairs, and
   mini-fridges. Televisions and small items are allowed.

   Moving out and Program Completion
   This program is designed as a six-month residential program, in order to provide clients enough time to
   make substantial progress towards their goals, best ensure successful completion of parole, and gain long-
   term stability. However, some clients may reach those goals in less than six months. Recommendation
   for early completion will be considered whenever a client has a stable alternate housing plan that meets
   parole/probation requirements. However, early completion will only be considered for clients that also
   have at least two months of: stable full time work, stable recovery support system, no positive tox
   screens, no rule infractions, have accumulated savings, have paid fee obligations, and have met personal
   goals set for themselves, such as obtaining a license, registering for school, etc.

   Bill Policy and Individual Development Account:

   For the first four weeks of tenancy, clients are not expected to pay any fees or make any savings account
   payments (the one exception being the Additional Utility Usage Fee). Similarly, if a client is not working
   and not collecting any SSI/SSDI, they are not expected to pay any fees or make any savings account
   payments.

   Rent: Rent requirements are the following:

   Month 1-3: No rent
   Month 4-6: $30/week rent
   Month 7-12: $60/week rent

   Utility Usage Fees:

   Space heaters and air conditioners can be used. There is an additional charge of $20 utility usage per
   month due at the beginning of the month. If the utility usage is not paid then item cannot be used.
   OpenDoors staff can remove the item if utility usage fee is not paid.

   Individual Development Accounts (IDA):

   Individual Development Account: In addition to these fees, clients are expected to pay $50/month into
   Individual Development Account each month. This money can be applied against outstanding fee balance
   but is meant to accrue to help client with savings upon move out. Clients who don’t pay into IDA must
Case 1:20-cv-00216-MSM-PAS Document 281-1 Filed 06/25/20 Page 7 of 7 PageID #: 12817



   show that they are saving into their own bank account. Clients who make all IDA payments will receive a
   $200 incentive at the end of the 6 months/upon move out.

   Failure to either pay into the IDA or save money will not result in eviction.


   Bill Payment:

   Rent is in default if it has not been paid for two weeks. If a client is in default, they may be required to
   move rooms into a less desirable room, including into a double room, may lose privileges such as free
   time, or may be terminated from the 9 Yards program for non-compliance with program expectations.


   Resident Signature:_____________________________ Date:_____________
   Resident Witness:____________________________ Date: _____________
   Staff Witness: _______________________________ Date: _____________
